Title: To George Washington from Archibald Johnston, 30 October 1787
From: Johnston, Archibald
To: Washington, George



Dear Sir
30th Octr 1787

Some time past I saw your Advertisement forbidding all persons from hunting on your lands without leave first being obtain’d from you—Should esteem it a singular favour if you wou’d grant me the indulgence of hunting from the Tumbling Dam to your Mill, some Ponds in the White Oak Swamp and a small part of your River Shores such as you shall think proper, the strictest attention shall be paid to all orders you shall think

proper to give me respecting the same the above favour shall allways be acknowledged by dear Sir Your Obt H. Servt

Archibald Johnston


P.S. My three brothers join in the above request. A.J.

